Citation Nr: 9901402	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
December 1974.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

The veteran contends, in essence, that his disabilities 
render him unable to secure or maintain substantially gainful 
employment.  Specifically, the veteran asserts that his 
psychiatric disability primarily interferes with his 
employability.  

By rating action of March 1996, the RO listed the veterans 
permanent disabilities as residuals of fracture of the left 
ulna and residuals of a fracture of the left ankle.  
The Board notes that a clinical record dated in September 
1995 reflects a diagnosis of depression.  The Board points 
out that depression has not been rated as a disability for 
pension purposes.  

The Board recognizes that the RO scheduled a general and 
psychiatric examination in January 1998 with regard to claim 
at issue and that the veteran did not report to that 
examination.  However, the Board notes that during the 
pendency of this appeal the veteran had a change of address.  
The record is not clear as to whether the scheduled 
examination notices were forwarded to the veterans new 
address.  While VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, such a duty is 
not a one-way street, and the veterans cooperation is 
necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Additionally, individuals for whom an examination 
has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326(a), 3.327(a) (1998).  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim without good cause, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b) (1998).  Hence, the Board is of the view 
that a VA examination would be helpful in an equitable 
disposition of this matter.  The veteran should be advised 
that failure to report to any scheduled examination without 
good cause will result in the adjudication of his claim based 
on the evidence of record.  

With regard to psychiatric disabilities, the Board notes that 
during the course of the appeal the VA issued final 
regulations, effective November 7, 1996, amending the 
sections of the VA Schedule for Rating Disabilities 
pertaining to mental disorders.  The United States Court of 
Veterans Appeals (Court) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  In this case, either 
the previous or the current rating criteria may apply, 
whichever is most favorable to the veteran.  Thus, the Board 
finds that a remand is warranted for the purposes of 
evaluating and diagnosing any psychiatric disability found 
with consideration of that portion of the VA Schedule for 
Rating Disabilities related to the veterans psychiatric 
disability under the old and new criteria.  

In addition, the report of a February 1996 VA examination 
reveals, in pertinent part, that the veteran related an 
inability to use his left hand including the last three 
fingers of that hand.  On physical examination, the examiner 
indicated that he could not test motion of the left wrist 
because and that the veteran would not manipulate the last 
three fingers of the left hand because of pain.  The examiner 
also described a well- healed scar on the distal third of the 
left forearm that was the result of a self-inflicted wound.  
There was numbness on the ulnar side of the left hand.  It 
was also noted that when the veteran attempted to dress 
himself he refrained from using the left hand.  When using 
the left hand, the veteran utilized only the thumb and the 
forefinger.  The Board points out that the veterans loss of 
use of fingers of the left hand has not been rated as a 
disability for pension purposes.  

In light of these circumstances, the Board is of the opinion 
that further RO actions as set forth below are warranted.  
Accordingly, the case is REMANDED to the RO 

for the following;  


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should arrange for the veteran 
to undergo the following:  

a.  A VA general medical 
examination, as well as, VA 
special examinations in order 
to evaluate all of the 
veterans current disabilities 
including the loss of use of 
fingers on the left hand.  The 
claims folder must be made 
available to and be reviewed by 
the examiners prior to the 
examinations. All indicated 
tests and studies are to be 
performed, to include all 
radiographic studies.  All 
clinical findings should be 
reported in detail.  As to any 
musculoskeletal disabilities 
found to be present, tests of 
joint movement against varying 
resistance should be performed 
by the orthopedist.  The extent 
of any incoordination, weakened 
movement and 


excess fatigability on use 
should also be described by the 
examiner.  The examiner should 
be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the examiner 
should so state.  The examiner 
should also provide an opinion 
concerning the impact of the 
disabilities on the veterans 
employability.  The rationale 
for all opinions expressed 
should be explained.  


b. A VA examination by a board 
certified psychiatrist, if 
available, to determine the 
current nature and extent of 
any psychiatric disability 
present.  The examiner should 
also provide an opinion 
concerning the degree of social 
and industrial impairment 
resulting from the veterans 
service-connected psychiatric 
disability, to include whether 
it renders the veteran 
unemployable.  All indicated 
studies should be performed, 
and the 

rationale for all opinions 
expressed should be provided.  
The claims folders must be made 
available to the examiner for 
review prior to the 
examination.


3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other adjudicatory action 
to assign disability ratings to all of 
the disabilities identified on current or 
former examinations, including any not 
evaluated since the last formal 
adjudication by the RO.  If any change in 
the evaluations assigned for the 
appellants disabilities is found to be 
warranted by the evidence, or if the 
appellant is found to have any ratable 
disability not previously evaluated, a 
new rating decision should be prepared to 
ensure that each of his chronic 
disabilities has been assigned a rating.  
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The RO should further 
readjudicate the veterans psychiatric 
disability to include consideration of 
the old and revised criteria for 
evaluating mental disorders.  

4.  If the benefit sought on appeal is 
not granted to the veterans 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.




Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 2 -
